NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30194

                Plaintiff-Appellee,             D.C. No.
                                                3:04-cr-00125-RRB-MMS-1
 v.

NAI CHING SAELEE,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Nai Ching Saelee appeals from the district court’s judgment and challenges

the 6-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Saelee contends that the district court impermissibly imposed the sentence to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
punish him for his violation conduct. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that

there is none. Though the court commented that Saelee would “pay the price” for

his “inappropriate conduct,” the record as a whole reflects that the court imposed

the sentence primarily to sanction Saelee’s repeated breaches of the court’s trust

and in light of the court’s concerns regarding recidivism. See United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007) (primary purpose of a revocation

sentence is to sanction the defendant’s breach of the court’s trust but the court can

also consider the seriousness of the violation conduct as part of its review of the

defendant’s criminal history and propensity for recidivism).

      AFFIRMED.




                                          2                                    21-30194